
	
		I
		111th CONGRESS
		1st Session
		H. R. 2959
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Welch (for
			 himself, Mr. Pomeroy,
			 Mr. Van Hollen,
			 Mr. Carney,
			 Mr. Kind, Mr. Levin, Ms. Linda
			 T. Sánchez of California, Mr.
			 Inslee, Mr. Higgins,
			 Mr. Thompson of California,
			 Mr. Lewis of Georgia,
			 Mr. Pascrell,
			 Ms. Schwartz,
			 Mr. Space,
			 Mr. Markey of Massachusetts,
			 Mr. Cooper,
			 Mr. Perlmutter,
			 Mr. Braley of Iowa,
			 Mr. Blumenauer,
			 Mr. Yarmuth, and
			 Mr. Tanner) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish an accountable care organization pilot program to reduce the growth
		  of expenditures and improve health outcomes under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Accountable Care Promotion Act of
			 2009.
		2.Accountable Care
			 Organization pilot programTitle XVIII of the Social Security Act is
			 amended by inserting after section 1866C the following new section:
			
				1866D.Accountable Care Organization pilot
		  program(a)In
				generalThe Secretary shall
				conduct a pilot program (in this section referred to as the pilot
				program) to test different payment incentive models, including (to the
				extent practicable) the specific payment incentive models described in
				subsection (c), designed to reduce the growth of expenditures and improve
				health outcomes in the provision of items and services under this title to
				applicable beneficiaries (as defined in subsection (d)) by qualifying
				accountable care organizations (as defined in subsection (b)(1)) in order
				to—
						(1)promote accountability for a patient
				population and coordinate items and services under parts A and B;
						(2)encourage
				investment in infrastructure and redesigned care processes for high quality and
				efficient service delivery; and
						(3)reward physician
				practices for the provision of high quality and efficient health care
				services.
						(b)Qualifying
				Accountable care organizations (ACOs)
						(1)Qualifying ACO
				defined
							(A)In
				generalIn this section, the terms qualifying accountable
				care organization and qualifying ACO mean a group of
				physicians that—
								(i)is
				organized at least in part for the purpose of providing physicians’ services;
				and
								(ii)meets such criteria as the Secretary
				determines to be appropriate to participate in the pilot program, including the
				criteria specified in paragraph (2).
								(B)Inclusion of
				other providersNothing in this subsection shall be construed as
				preventing a qualifying ACO from including a hospital or any other provider of
				services or supplier furnishing items or services for which payment may be made
				under this title that is affiliated with the ACO under an arrangement
				structured so that such provider or supplier participates in the pilot program
				and shares in any incentive payments under the pilot program.
							(C)PhysicianIn this section, the term
				physician includes, except as the Secretary may otherwise provide,
				any individual who furnishes services for which payment may be made as
				physicians’ services.
							(D)Other
				servicesNothing in this
				paragraph shall be construed as preventing a qualifying ACO from furnishing
				items or services, for which payment may not made under this title, for
				purposes of achieving performance goals under the pilot program.
							(2)Qualifying
				criteriaThe following are
				criteria described in this paragraph for an organized group of physicians to be
				a qualifying ACO:
							(A)The group has a
				legal structure that would allow the group to receive and distribute incentive
				payments under this section.
							(B)The group includes a sufficient number of
				primary care physicians for the applicable beneficiaries for whose care the
				group is accountable (as determined by the Secretary).
							(C)The group is comprised of only
				participating physicians.
							(D)The group reports on quality measures in
				such form, manner, and frequency as specified by the Secretary (which may be
				for the group, for providers of services and suppliers, or both).
							(E)The group reports
				to the Secretary (in a form, manner, and frequency as specified by the
				Secretary) such data as the Secretary determines appropriate to monitor and
				evaluate the pilot program.
							(F)The group provides notice to applicable
				beneficiaries regarding the pilot program (as determined appropriate by the
				Secretary).
							(G)The group contributes to a best practices
				network or website, that shall be maintained by the Secretary for the purpose
				of sharing strategies on quality improvement, care coordination, and efficiency
				that the groups believe are effective.
							(H)The group utilizes patient-centered
				processes of care, including those that emphasize patient and caregiver
				involvement in planning and monitoring of ongoing care management plan.
							(I)The group meets
				other criteria determined to be appropriate by the Secretary.
							(c)Specific payment
				incentive modelsThe specific
				payment incentive models described in this subsection are the following:
						(1)Performance
				target modelUnder the
				performance target model under this paragraph (in this paragraph referred to as
				the performance target model):
							(A)In
				generalA qualifying ACO qualifies to receive an incentive
				payment if expenditures for applicable beneficiaries are less than a target
				spending level or a target rate of growth. The incentive payment shall be made
				only if savings are greater than would result from normal variation in
				expenditures for items and services covered under parts A and B.
							(B)Computation of
				performance target
								(i)In
				generalThe Secretary shall
				establish a performance target for each qualifying ACO comprised of a base
				amount (described in clause (ii)) increased to the current year by an
				adjustment factor (described in clause (iii)). Such a target may be established
				on a per capita basis, as the Secretary determines to be appropriate.
								(ii)Base
				amountFor purposes of clause
				(i), the base amount in this subparagraph is equal to the average total
				payments (or allowed charges) under parts A and B (and may include part D, if
				the Secretary determines appropriate) for applicable beneficiaries for whom the
				qualifying ACO furnishes items and services in a base period determined by the
				Secretary. Such base amount may be determined on a per capita basis.
								(iii)Adjustment
				factorFor purposes of clause
				(i), the adjustment factor in this clause may equal an annual per capita amount
				that reflects changes in expenditures from the period of the base amount to the
				current year that would represent an appropriate performance target for
				applicable beneficiaries (as determined by the Secretary). Such adjustment
				factor may be determined as an amount or rate, may be determined on a national,
				regional, local, or organization-specific basis, and may be determined on a per
				capita basis. Such adjustment factor also may be adjusted for risk as
				determined appropriate by the Secretary.
								(iv)RebasingUnder
				this model the Secretary shall periodically rebase the base expenditure amount
				described in clause (ii).
								(C)Meeting
				target
								(i)In
				generalSubject to clause
				(ii), a qualifying ACO that meet or exceeds annual quality and performance
				targets for a year shall receive an incentive payment for such year equal to a
				portion (as determined appropriate by the Secretary) of the amount by which
				payments under this title for such year relative are estimated to be below the
				performance target for such year, as determined by the Secretary. The Secretary
				may establish a cap on incentive payments for a year for a qualifying
				ACO.
								(ii)LimitationThe Secretary shall limit incentive
				payments to each qualifying ACO under this paragraph as necessary to ensure
				that the aggregate expenditures with respect to applicable beneficiaries for
				such ACOs under this title inclusive of incentive payments described in this
				subparagraph do not exceed the amount that the Secretary estimates would be
				expended for such ACO for such beneficiaries if the pilot program under this
				section were not implemented.
								(D)Reporting and
				other requirementsIn carrying out such model, the Secretary may
				(as the Secretary determines to be appropriate) incorporate reporting
				requirements, incentive payments, and penalties related to the physician
				quality reporting initiative (PQRI), electronic prescribing, electronic health
				records, and other similar initiatives under section 1848, and may use
				alternative criteria than would otherwise apply under such section for
				determining whether to make such payments. The incentive payments described in
				this subparagraph shall not be included in the limit described in subparagraph
				(C)(ii) or in the performance target model described in this paragraph.
							(2)Partial
				capitation model
							(A)In
				generalSubject to
				subparagraph (B), a partial capitation model described in this paragraph (in
				this paragraph referred to as a partial capitation model) is a
				model in which a qualifying ACO would be at financial risk for some, but not
				all, of the items and services covered under parts A and B, such as at risk for
				some or all physicians’ services or all items and services under part B. The
				Secretary may limit a partial capitation model to ACOs that are highly
				integrated systems of care and to ACOs capable of bearing risk, as determined
				to be appropriate by the Secretary.
							(B)No additional
				program expendituresPayments
				to a qualifying ACO for applicable beneficiaries for a year under the partial
				capitation model shall be established in a manner that does not result in
				spending more for such ACO for such beneficiaries than would otherwise be
				expended for such ACO for such beneficiaries for such year if the pilot program
				were not implemented, as estimated by the Secretary.
							(3)Other payment
				models
							(A)In
				generalSubject to subparagraph (B), the Secretary may develop
				other payment models that meet the goals of this pilot program to improve
				quality and efficiency.
							(B)No additional
				program expendituresSubparagraph (B) of paragraph (2) shall
				apply to a payment model under subparagraph (A) in a similar manner as such
				subparagraph (B) applies to the payment model under paragraph (2).
							(d)Applicable
				beneficiaries
						(1)In
				generalIn this section, the term ‘applicable beneficiary’ means,
				with respect to a qualifying ACO, an individual who—
							(A)is enrolled under
				part B and entitled to benefits under part A;
							(B)is not enrolled in
				a Medicare Advantage plan under part C or a PACE program under section 1894;
				and
							(C)meets such other
				criteria as the Secretary determines appropriate, which may include criteria
				relating to frequency of contact with physicians in the ACO.
							(2)Following
				applicable beneficiariesThe
				Secretary may monitor data on expenditures and quality of services under this
				title after an applicable beneficiary discontinues receiving services under
				this title through a qualifying ACO.
						(e)Implementation
						(1)Starting
				dateThe pilot program shall
				begin no later than January 1, 2011. An agreement with a qualifying ACO under
				the pilot program may cover a multi-year period of between 3 and 5
				years.
						(2)WaiverThe
				Secretary may waive such provisions of this title and title XI as the Secretary
				determines necessary in order implement the pilot program.
						(3)Performance
				results reportsThe Secretary
				shall report performance results to qualifying ACOs under the pilot program at
				least annually.
						(4)Limitations on
				reviewThere shall be no administrative or judicial review under
				section 1869, section 1878, or otherwise of—
							(A)the elements,
				parameters, scope, and duration of the pilot program;
							(B)the selection of qualifying ACOs for the
				pilot program;
							(C)the establishment
				of targets, measurement of performance, determinations with respect to whether
				savings have been achieved and the amount of savings;
							(D)determinations
				regarding whether, to whom, and in what amounts incentive payments are paid;
				and
							(E)decisions about
				the extension of the program under subsection (g), expansion of the program
				under subsection (h) or extensions under subsection (i).
							(5)AdministrationChapter
				35 of title 44, United States Code shall not apply to this section.
						(f)EvaluationThe Secretary shall evaluate the payment
				incentive model for each qualifying ACO under the pilot program to assess
				impacts on beneficiaries, providers of services, suppliers and the program
				under this title. The Secretary shall make such evaluation publicly available
				within 60 days of the date of completion of such report.
					(g)Extension of
				pilot agreement with successful organizations
						(1)Reports to
				congressNot later than 2 years after the date the first
				agreement is entered into under this section, and biennially thereafter for six
				years, the Secretary shall report to Congress on the use of authorities under
				the pilot program. Each report shall address the impact of the use of those
				authorities on expenditures, access, and quality under this title.
						(2)ExtensionSubject to the monitoring described in
				paragraph (1), with respect to a qualifying ACO, the Secretary may extend the
				duration of the agreement for such ACO under the pilot program as the Secretary
				determines appropriate if—
							(A)the ACO receives
				incentive payments with respect to any of the first 4 years of the pilot
				agreement and is consistently meeting quality standards; or
							(B)the ACO is
				consistently exceeding quality standards and is not increasing spending under
				the program.
							(3)TerminationThe Secretary may terminate an agreement
				with a qualifying ACO under the pilot program if such ACO did not receive
				incentive payments or consistently failed to meet quality standards in any of
				the first 3 years under the program.
						(h)Expansion to
				additional ACOs
						(1)Testing and
				refinement of payment incentive modelsSubject to the evaluation
				described in subsection (f), the Secretary may enter into agreements under the
				pilot program with additional qualifying ACOs to further test and refine
				payment incentive models with respect to qualifying ACOs.
						(2)Expanding use of
				successful models to program implementation
							(A)In
				generalSubject to subparagraph (B), the Secretary may issue
				regulations to implement, on a permanent basis, the components of the pilot
				program that are beneficial to the program under this title, as determined by
				the Secretary.
							(B)CertificationThe
				Chief Actuary of the Centers for Medicare & Medicaid Services shall certify
				that the expansion of the components of the program described in subparagraph
				(A) would result in estimated spending that would be less than what spending
				would otherwise be estimated to be in the absence of such expansion.
							(i)Treatment of
				physician group practice demonstration
						(1)ExtensionThe
				Secretary may enter in to an agreement with a qualifying ACO under the
				demonstration under section 1866A, subject to rebasing and other modifications
				deemed appropriate by the Secretary, until the pilot program under this section
				is operational.
						(2)TransitionFor
				purposes of extension of an agreement with a qualifying ACO under subsection
				(g)(2), the Secretary shall treat receipt of an incentive payment for a year by
				an organization under the physician group practice demonstration pursuant to
				section 1866A as a year for which an incentive payment is made under such
				subsection, as long as such practice group practice organization meets the
				criteria under subsection (b)(2).
						(j)Additional
				provisions
						(1)Authority for
				separate incentive arrangementsThe Secretary may create separate incentive
				arrangements (including using multiple years of data, varying thresholds,
				varying shared savings amounts, and varying shared savings limits) for
				different categories of qualifying ACOs to reflect natural variations in data
				availability, variation in average annual attributable expenditures, program
				integrity, and other matters the Secretary deems appropriate.
						(2)Eligibility for
				medical home bonus paymentsA
				qualifying ACO shall be eligible for bonus or incentive payments for provision
				of a medical home (or similar model of care delivery) under section 204 of the
				Medicare Improvement and Extension Act of 2006 (division B of Public Law
				109–432) in the same manner as health care providers participating in the ACO
				are so eligible.
						(3)Encouragement of
				participation of smaller organizationsIn order to encourage the participation of
				smaller accountable care organizations under the pilot program, the Secretary
				may limit a qualifying ACO’s exposure to high cost patients under the
				program.
						(4)Involvement in
				private pay arrangementsNothing in this section shall be construed
				as preventing qualifying ACOs participating in the pilot program from
				negotiating similar contracts with private payers.
						(5)Antidiscrimination
				limitationThe Secretary shall not enter into an agreement with
				an entity to provide health care items or services under the pilot program, or
				with an entity to administer the program, unless such entity guarantees that it
				will not deny, limit, or condition the coverage or provision of benefits under
				the program, for individuals eligible to be enrolled under such program, based
				on any health status-related factor described in section 2702(a)(1) of the
				Public Health Service
				Act.
						.
		
